COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.W., A Child

Appellate case number:    01-18-00932-CV

Trial court case number: 2017-CI-23182

Trial court:              131st District Court of Bexar County

       On March 4, 2019, appellant filed appellant’s brief. Appellee had a briefing deadline of
April 3, 2019 in which to file a brief, but no brief has been filed. On April 10, 2019, we notified
appellee that we would set the case for submission without an appellee’s brief unless appellee filed
(1) a motion to extend time to file the brief or (2) a brief accompanied by a motion to extend time.
Appellee has neither filed a motion to extend time or an appellee’s brief. Accordingly, the case is
hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on April 10, 2019,
requiring appellee to file either a brief or a motion to extend time to file a brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission. We overrule appellant’s
motion to set the case at issue as moot.
       .
       It is so ORDERED.


Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: __July 2, 2019___